DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 21, 2022. Claim 20 has been amended. Claims 28-35 have been withdrawn. Claims 1-19 have been canceled.

Response to Arguments
Applicant's arguments filed on May 21, 2022 have been fully considered but they are not persuasive.
As to pages 7-13 of Applicant’s remarks, Applicant argued that the prior art to Woodcock does not disclose the limitation “a plurality of sealing members disposed at an interface between an outer surface of the rear end of each fuel supply nozzle and an inner surface of the nozzle mounting hole formed in the fuel supply nozzle case, wherein the plurality of sealing members are disposed in front or behind the threaded portion formed in the rear end of the fuel supply nozzle”. However, the Examiner respectfully disagrees.  As shown in the annotated figure below, the invention of Woodcock has a threaded portion and a plurality of sealing members. Both the threaded portion and the plurality of sealing members of Woodcock include the same configuration and arrangement recited in the claimed limitation. Therefore, Applicant’s argument is not persuasive. Furthermore, the Examiner is aware of that the Applicant’s invention has distinct subject matter with respect to the prior art accordingly to the Applicant’s argument. However, the claims are devoid of the distinct subject matter. In order to overcome the rejections, Applicant needs to amend the claims to include subject matter that is not disclosed by the prior art. 

    PNG
    media_image1.png
    581
    895
    media_image1.png
    Greyscale




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing members” in claim 20 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” that is coupled with functional language “sealing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, paragraph [44], the sealing members are interpreted to cover “contact surfaces” as described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of Sciocchetti (US 5,355,670).
With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner surface of 47 and Fig. 5a) respectively formed inside each of a plurality of nozzle mounting holes (47) formed in an inlet end of the fuel supply nozzle case (Fig. 7); a plurality of fuel supply nozzles (420) respectively engaged with the plurality of nozzle mounting holes (fig. 11), each fuel supply nozzle including a front end that is cylindrical, a rear end that is cylindrical and extends from the front end (Fig. 5a), and an end plate coupled to the rear end, wherein the front end includes a distal end (42) having a conical shape tapered toward the distal end (Fig. 5a) and a plurality of fuel supply holes (50) formed in a tapered surface of the distal end (42), and the rear end includes a threaded portion (Fig. 5a) for engaging with one of the plurality of threaded surfaces (inner surface of 47); a plurality of sealing members (see annotated figure below, the cylindrical surface upstream to the thread portion and claim interpretation above) disposed at an interface between an outer surface of the rear end of each fuel supply nozzle (67) and an inner surface of the nozzle mounting holed formed the fuel supply nozzle case (see annotated figure below), wherein the plurality of sealing members (see annotated figure below) are disposed in front or behind the threaded portion formed in the rear end of the fuel supply nozzle (figure below shows the sealing members are disposed behind the thread portion).


    PNG
    media_image2.png
    702
    1082
    media_image2.png
    Greyscale

However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
Sciocchetti teaches a washer (108’) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (108’) along with the thread portion (106) as taught by Sciocchetti, for the benefit of providing a sealing between the attachments to prevent leakage.
With regard to claim 25, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. Woodcock further discloses the threaded surface of each nozzle mounting hole of the plurality of nozzle mounting holes (inner surface of 47) extends a predetermined distance from the inlet end of the fuel supply nozzle case (Fig. 4).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, and Sciocchetti as applied to claim 20 above, and further in view of Carlisle (US 2011/0088409 A1).
With regard to claim 21, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However they fail to disclose the end plate of each fuel supply nozzle includes a plurality of screw holes arranged in a circle, and the washer includes a plurality of washer holes corresponding to the plurality of screw holes.
Carlisle teaches an end plate of each fuel supply nozzle includes a plurality of screw holes arranged in a circle, and the washer includes a plurality of washer holes corresponding to the plurality of screw holes. (Fig. 1 and Para. [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by employing the flange (9) with the holes (19) and washer (17) as taught by Carlisle, for the benefit of reinforcing sealing between the attachments to prevent leakage.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, Sciocchetti, and Carlisle as applied to claim 21 above, and further in view of Chang (US 2012/0096839 A1).
With regard to claim 22, the device of Woodcock as modified by Sciocchetti and Carlisle discloses the invention as disclosed in the rejection above. However, they fail to disclose each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion having a cylindrical shape having a first end integrally formed with the end plate and a second end integrally formed with the threaded portion of the rear end, the cylindrical shape having an outer diameter that is less than a diameter of the end plate and is arranged inside the circle formed by the plurality of screw holes, wherein the threaded portion of the rear end of each fuel supply nozzle has a diameter less than the outer diameter of the cylindrical shape.
Chang teaches each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion (tapered portion upstream to thread 31) having a cylindrical shape having a first end integrally formed with the end plate (Fig. 7) and a second end integrally formed with the threaded portion of the rear end, the cylindrical shape having an outer diameter that is less than a diameter of the end plate (Fig. 7) and is arranged inside the circle formed by the plurality of screw holes (11), wherein the threaded portion of the rear end of each fuel supply nozzle has a diameter less than the outer diameter of the cylindrical shape (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Woodcock, by incorporating the stepped portion (tapered section) as taught by Chang, for the benefit of improving the sealing between attachments to prevent leakage.
With regard to claim 23, the device of Woodcock as modified by Sciocchetti, Carlisle, and Chang discloses the invention as disclosed in the rejection above. Chang further discloses the fuel supply nozzle case further includes a stepped recess (Fig. 7 where the area that receives tapered section) that is configured to receive the stepped portion of each fuel supply nozzle and that communicates with the threaded surface (31) of each nozzle mounting hole of the plurality of nozzle mounting holes.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of DesChamps et al. (US 8,505,311 B2).
With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner surface of 47 and Fig. 5a) respectively formed inside each of a plurality of nozzle mounting holes (47) formed in an inlet end of the fuel supply nozzle case (Fig. 7); a plurality of fuel supply nozzles (420) respectively engaged with the plurality of nozzle mounting holes (fig. 11), each fuel supply nozzle including a front end that is cylindrical, a rear end that is cylindrical and extends from the front end (Fig. 5a), and an end plate coupled to the rear end, wherein the front end includes a distal end (42) having a conical shape tapered toward the distal end (Fig. 5a) and a plurality of fuel supply holes (50) formed in a tapered surface of the distal end (42), and the rear end includes a threaded portion (Fig. 5a) for engaging with one of the plurality of threaded surfaces (inner surface of 47); a plurality of sealing members (see annotated figure below, the cylindrical surface upstream to the thread portion and see claim interpretation above) disposed at an interface between an outer surface of the rear end of each fuel supply nozzle (67) and an inner surface of the nozzle mounting holed formed the fuel supply nozzle case (see annotated figure below), wherein the plurality of sealing members (see annotated figure below) are disposed in front or behind the threaded portion formed in the rear end of the fuel supply nozzle (figure below shows the sealing members are disposed behind the thread portion).

    PNG
    media_image2.png
    702
    1082
    media_image2.png
    Greyscale


However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
DesChamps teaches a washer (14) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (14) as taught by DesChamps, for the benefit of providing a sealing between the attachments to prevent leakage.
With regard to claim 26, the device of Woodcock as modified by DesChamps discloses the invention as disclosed in the rejection of claim 20 above. DesChamps further discloses the washer (14) includes an outer periphery and a plurality of protrusions (44) extending from the outer periphery, each protrusion including a distal end that is bent such that an outer peripheral surface and an upper surface of the end plate are enclosed by the distal ends of the plurality of protrusions (Fig. 2).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, and Sciocchetti as applied to claim 20 above, and further in view of Rieke et al. (US 5,129,582).
 With regard to claim 27, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However, they fail to disclose the plurality of fuel supply holes are formed only in the tapered surface of each fuel supply nozzle.
Rieke taches a plurality of fuel supply holes(40)  are formed only in the tapered surface of each fuel supply nozzle (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by forming the fuel supply holes only in the tapered surface of each fuel supply nozzle as taught by Rieke, for the benefit of creating a divergent spray that extends the scope.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752